UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                      No. 96-4025
MICHAEL MCKINZIE, a/k/a Michael
McKenzie, a/k/a Macadoo,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CR-95-21)

Submitted: October 3, 1996

Decided: October 16, 1996

Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, C. Cooper Fulton, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, Margaret A. Hickey,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michael McKinzie challenges the sufficiency of the evidence relat-
ing to his conviction for one count of conspiracy to distribute and pos-
sess with intent to distribute cocaine base, 21 U.S.C. § 846 (1994),
one count of possessing with intent to distribute cocaine base, 21
U.S.C. § 841(a)(1) (1994), and two counts of distributing cocaine
base, 21 U.S.C. § 841(a)(1). Finding no error, we affirm.

The conspiracy and possession counts involved a UPS package
containing crack cocaine. After a UPS employee made several unsuc-
cessful attempts to deliver the package to the noted address, the
employee opened it and found illicit drugs. He notified police, who
asked him to notify them once someone arrived for the package.
Meanwhile, McKinzie asked two men to pick up the package for him.
When the two men arrived, police arrested them and arranged for a
controlled delivery to McKinzie. McKinzie was arrested upon receiv-
ing the package.

The distribution counts involved two controlled buys made through
a paid government informant. On both occasions, the informant told
McKinzie he wanted to purchase crack cocaine and McKinzie pur-
chased the crack cocaine for the informant. Upon arresting McKinzie
after the second purchase, police found him holding the remainder of
the pre-recorded money the government gave the informant to give to
McKinzie to purchase the crack cocaine.

To withstand a challenge to the sufficiency of the evidence, the evi-
dence must be sufficient for a rational jury to find the defendant guilty
beyond a reasonable doubt when the evidence is viewed in the light
most favorable to the government. United States v. Brewer, 1 F.3d
1430, 1437 (4th Cir. 1993); see Glasser v. United States, 315 U.S. 60,
80 (1942). Further, the government is entitled to all reasonable infer-

                    2
ences from the established facts. United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982).

First, McKinzie claims the evidence was insufficient to establish he
conspired with anyone and that he actually knew the UPS package
contained crack cocaine. However, the evidence revealed that McKin-
zie conspired with the two men to obtain a package of crack cocaine.
While the record is silent as to whether the men knew the package
contained illicit drugs, the government is entitled to all reasonable
inferences. Additionally, both men testified that they delivered the
package to McKinzie, that he opened the package before them, and
that he counted the cocaine packets inside. Thus, his claim that he did
not know the package contained cocaine is without merit.

As to the distribution counts, McKinzie claims only that the paid
government informant was unreliable. However, it is within the sole
province of the jury to assess the credibility of witness testimony.
United States v. Russell, 971 F.2d 1098, 1109 (4th Cir. 1992), cert.
denied, 506 U.S. 1066 (1993). Additionally, physical evidence cor-
roborated the informant's testimony, as police found McKinzie with
the pre-recorded money upon arresting him.

Accordingly, we affirm McKinzie's conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the material before the court and argument would not aid
the decisional process.

AFFIRMED

                    3